DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 and 6-13 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 4, 6 and 7, canceled claim 5 and new claims 12 and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrou et al U.S. Patent No. 2017/0219144 A1.


With regard to claim 13, and as seen in Figure 2 below, Petrou et al disclose a hydraulic component, comprising:
a component housing (at 200), wherein the component housing has an outer surface and an axial bore, wherein at least one connecting channel extends from the outer surface to the axial bore;
a connection block (at 108, 102, 104), wherein the connection block has a housing side with at least one connecting bore, wherein the at least one connecting bore is in fluidic communication with the at least one connecting channel;
wherein the outer surface of the component housing has a non-planar shape (see Figure 1) at least in the area of the at least one connecting channel, wherein at least one connecting bushing (at 118) with a through hole is received in the at least one connecting channel and extends into the at least one connecting bore; and
wherein the housing side of the connection block faces the outer surface of the component housing, and a gap is provided between the outer surface of the component housing and the housing side of the connection block (shown in annotated fig.).


    PNG
    media_image1.png
    1298
    870
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-4 and 6-12 are allowed as Applicant has incorporated the indicated allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Bohlin is being cited as an example of the general mechanical state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679              

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679